Title: From George Washington to Henry Laurens, 12 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir
    Head Quarters Fredericksbg [N.Y.] 12h Novemr 1778
  
Inclosed I have the honor to transmit the Copy of a letter from Brig: General Hamilton to Genl Heath. I did not chuse to grant the request without the concurrence of Congress; tho’ at the same time I think it may be safely done. It will save the trouble and expence of another escort at a future day. I shall be glad of the determination of Congress as speedily as possible as the Flag Vessell bound to Virginia with the Baggage of the Convention troops will perhaps be detained for the answer. I have the honor to be with the greatest Respect Your Excellency’s most obt Servt

  Go: Washington

